The answers stated in substance (and the proofs sustained the answers) that Havens purchased fairly at execution sale; that he paid the amount of the execution which Dixon had, and that by agreement with Smith, who was largely indebted to him, he retained the residue of his bid above Dixon's execution, in part satisfaction of his claim against Smith.
Upon the hearing Norwood, J., dismissed the bill, whereupon complainant appealed.
I concur in opinion with the judge below, that this bill should be dismissed; the complainant has no lien on the negro or his value, which is in the possession of the defendant Havens, either in law or equity. Havens became the purchaser when the negro was sold, for valuable consideration; after paying off the debt for which he was sold, he retained the balance of the money bid for the negro in his own hands, for a debt which Smith owed him, and this was done by the consent of Smith. He might have purchased of Smith, bona fide, without the intervention of a public sale, because at that time there was no lien on the slave in favor of the complainant.
I think Dixon should be allowed his costs, and that the other defendants, jointly, should be allowed costs.
And of this opinion are the other judges.
By the Court,                                         Affirmed.
 *Page 1